DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Response to Amendment
The amendment filed on February 18, 2021 has been entered. 
Claims 40, 49, 62-67, 69, and 78-88 are pending.
Claims 40, 49, 62, 64-66, 78, 80, 83, and 88 have been amended.
Claims 40, 49, 62-67, 69, and 78-88 are rejected.

Specification
The disclosure is objected to because of the following informalities:  

This application is a continuation application based on US patent application number 10/713,904 filed on 8/6/2002 in the name of the same inventor and entitled "Concurrent Web Based Multi-Task Support for Control Management System"

It has been established that the priority is based on application 12/075,314, which is dated March 4, 2008.  Application 10/713,904 includes a specification that is much shorter and less detailed than the instant application.  Since new matter is not permitted in specifications, the instant specification cannot claim priority to application 10/713,904.  The paragraph should be amended to state “This application is a continuation application based on US patent application number 12/075,314 filed on 3/4/2008.”   
Appropriate correction is required.

Claim Objections
Claims 40, 49, and 62 are objected to because of the following informalities:  
Claims 40 and 49 contain incorrect margins.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

However, the claims as currently recited have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging 
In addition, Claims 40 and 49 contain, the numbers (1), (2), and (3) in the process steps of the “first task.”  37 C.F.R. § 1.75(f) states that “If there are several claims, they shall be numbered consecutively in Arabic numerals.”  The inclusion of these line numbers is non-standard for USPTO claim submissions, and Examiner respectfully requests that the numbers be removed in subsequent submissions to avoid confusion.
Claim 62 recites “send information to a second device to facilitate a second user thereof trough the information displayed to submit tasks to be served by the server.”  The word “through” is misspelled and must be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 40, 49, 62-67, 69, and 78-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 40 and 49, 
The claims recite “configures the server to serve accessing information without causing to block the browser,” “(3) cause processing of the first task without blocking the browser on the first device for said accessing,” and “a server, for serving tasks received form the browser without causing to block the browser,” respectively. However, the only reference to “blocking” in the instant specification is as follows:
A thread is created based on console support software (6 of Fig. 2) wherein the thread will serve and carry out this task. The created thread stores the task information into a valid entry on a user level task list (Fig. 5) and obtains related locks. This ensures that the multiple tasks can be initiated simultaneously within the same web-console (9 of Fig. 2) without delaying, effecting or blocking other potential thread(s).  Specification, paragraph [0042], emphasis added.

This paragraph refers to blocking of a thread within a browser, not the browser itself. Therefore, the claims are not supported by the specification.
The claims recite “identify a first task received from the first device, the first task being submitted by a first user through the information displayed” and “identifying a first task received from the device, the first task being submitted by a user through the information displayed,” respectively. However, there is no description of identification of a task, or of the displayed information in the instant specification.
The claims also recite “store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information.” Paragraph [0019] of the specification discloses that the lock “prevents other threads, which attempt to manipulate this same resource at the same time, from access to the same computer resource.” The recitation does not appear to be consistent with the disclosure, in that preventing the storing of information about the first task is not the same as two tasks trying to access an external resource at the same time. 
The claims also recite “(2) process, according to the information stored, the first task in the background.” There is no description of tasks running in the background in the instant specification. 
The claims also recite “process(ing) a second task received from the first device before completion of the first task in response to the second task being submitted from the browser by the user on the device.” There is no description of a response to the first user in the instant specification.
Regarding claims 62-67, 69, and 78-88,
Because the claims depend from rejected base claims, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 49, 62-67, 69, and 78-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 40 and 49, 
The claims recite “without causing to block the browser.”  However, it is not clear what entity would be the one to “block the browser.”  No clarification is present in the specification, especially because the document refers only to blocking of threads, not browsers, as discussed above in the rejection under 35 U.S.C. § 112, first paragraph. 
Regarding claim 67, 
The claim recites “identifying information of the first task, including to identify the objective and the permission of the first task.” It is unclear what is meant by “the objective” especially since there is also no disclosure of the meaning in the specification.
Regarding claims 62-67, 69, and 78-88,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40, 49,  62-63, 66-67, 69, 78-84, and 86-88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber).
Regarding Claim 40,
Corbin teaches: 
“A server comprising: at least one hardware processor” (paragraph [0025]). [The remote computer access by the user computer may be a server, which inherently includes a hardware processor.]
“and one non-transitory computer-readable medium, comprising program code executed by the at least one hardware processor” (paragraphs [0023], [0025]). [Computer-readable medium is both disclosed and exists inherently on servers.]
“the server to serve tasks received from the browser without causing to block the browser” (paragraphs [0038], [0030]).  [The process management system accesses the data structure that it maintains during the execution of the process ([0038]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor; the process management system invokes the execution or action of a process that is maintained by the process management ([0030]).]  (NOTE: The data structure is equivalent to the “server,” and the process to the “tasks.”  Since the browser process is invoked and information is displayed, nothing is not being blocked.)
send information remotely to a first device for displaying the information in a browser on the first device” (paragraphs [0029], [0030], [0040], [0046]; fig. 1, elements 47, 51, 52; fig. 2, elements 100, 102, 108, 122, 124). [The user interface 100 is the portion of a computer application that displays information to the user, and many Windows-based applications employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application ([0029]). The user interface 100 is a web page generated by a web browser application 102, which is capable of processing web-based content, including script code, received from over a network 51/52, and displaying text and graphical information to the user from the monitor 47 ([0030]). The user/client nodes 124 and/or remote nodes 122 connect to the process management system and invoke the executable process; and the process management system 108 responds to various requests and commands received from the user, and responds accordingly ([0040]). Threads communicate to each other with a method that sends a synchronous message and waits for a response [0046].]
 “identify a first task received from the first device, the first task being submitted by a first user through the information displayed” (paragraphs [0029], [0030], [0034]). [The user interface displays useful information to the user for many Windows-based applications employing a graphical user interface having various menus, display graphical objects, and buttons that represent specific features of the application that allow the user of the computer to perform various tasks ([0029]). The user interface, which is web page is generated by a web browser application, is used to submit a request to the process management system, using a command to activate the process as input, where the command is input into the user interface screen manually by a user  The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).  (NOTE: The user interface displaying applications is equivalent to “identify a first task received from the first device,” and submitting a request by the user to “, the first task being submitted by a first user.”)  
 “process the first task” (paragraphs [0031], [0034]). [The process management system performs numerous tasks ([0031]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).]
“store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information” (paragraphs [0034], [0044]). [Scripts in execution by the process management system send status information about the process to the process management system, and the status information is stored within a data structure maintained by the process management system on a continuing basis as various aspects of the task continue ([0034]). Because the system is multi-threaded, thread locking is provided for cross-thread data access ([0044]).]  (NOTE: The storing of process information within a data structure is equivalent to “store information of the first task into a user space task list,” and the thread locking to “invoke a lock protection.”) 
“cause the processing of the first task without blocking the browser on the first device” (paragraph [0030]). [The user interface is a web page generated by a web browser application, which is capable of processing web-based content including script code received from over a network, and displaying text and graphical information to the cause the processing of the first task,” and invoking the process demonstrates “without blocking the browser.”) 
“remove the stored information of the first task after the completion of the first task” (paragraph [0050]). [The process management system has a primary script for the user device to tell its location, and it is automatically loaded when initiated. The primary script activated the specified script engine and once fully executed a signal indicated termination of the process is returned and the script is deleted.] 
Corbin does not teach:
“process a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device.”
Debber teaches: 
“process a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device  for said accessing” (paragraphs [0109], [0118]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table [0109]).  A user interface for escalating a task process a second task received from the first device before completion of the first task) as specified in the organization chart [0118]).]  (NOTE: The escalation of a task d while the first task is not yet complete is equivalent to “process a second task before completion of the first task.”)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability have tasks in the background and to suspend a first task in order to process a second task, and then resume the first task upon completion of the second task, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 49,
Corbin teaches: 
 “A method implemented by a server, serving tasks received from the browser without causing to block the browser” (paragraphs [0038], [0030]).  [The process management system accesses the data structure that it maintains during the execution of the process ([0038]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code,  and displaying text and graphical information to the user from the monitor; the process management system invokes the execution or action of a process that is maintained by the process management ([0030]).]  (NOTE: The data structure is equivalent to the “server,” and the process to the “tasks.”  Since the browser process is invoked and information is displayed, nothing is not being blocked.)
“sending information remotely to a first device for displaying the information in a browser on the first device” (paragraphs [0029], [0030], [0040], [0046]; fig. 1, elements 47, 51, 52; fig. 2, elements 100, 102, 108, 122, 124). [The user interface 100 is the portion of a computer application that displays information to the user, and many Windows-based applications employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application ([0029]). The user interface 100 is a web page generated by a web browser application 102, which is capable of processing web-based content, including script code, received from over a network 51/52, and displaying text and graphical information to the user from the monitor 47 ([0030]). The user/client nodes 124 and/or remote nodes 122 connect to the process management system and invoke the executable process; and the process management system 108 responds to various requests and commands received from the user, and responds accordingly ([0040]). Threads communicate to each other with a method that sends a synchronous message and waits for a response [0046].]
 “identifying a first task received from the first device, the first task being submitted by a first user through the information displayed” (paragraphs [0029], [0030], [0034]). [The user interface displays useful information to the user for many Windows-based applications employing a graphical user interface having various menus, display  The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).  (NOTE: The user interface displaying applications is equivalent to “identifying a first task received from the first device,” and submitting a request by the user to “, the first task being submitted by a first user.”)
 “processing the first task” (paragraphs [0031], [0034]). [The process management system performs numerous tasks ([0031]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).]
“store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information (paragraphs [0034], [0044]). [Scripts in execution by the process management system send status information about the process to the process management system, and the status information is stored within a data structure maintained by the process management system on a continuing basis as various aspects of the task continue ([0034]). Because the system is multi-threaded, thread locking is provided for cross-thread data access ([0044]).]  (NOTE: The storing of process information within a data structure is equivalent to “store information of the first task into a user space task list,” and the thread locking to “invoke a lock protection.”)
“cause the processing of first task without blocking the browser” (paragraph [0030]). [The user interface is a web page generated by a web browser application, which is capable of processing web-based content including script code received from over a network, and displaying text and graphical information to the user from the monitor; the script code is written to perform remote processing tasks, including establishing a connection with a remotely located primary node on which a process management system resides, and invoking the execution or action of a process that is maintained by the process management.]   (NOTE: The processing web-based content is equivalent to “cause the processing of the first task,” and invoking the process demonstrates “without blocking the browser.”)
“removing the stored information of the first task after the completion of the first task” (paragraph [0050]). [The process management system has a primary script for the user device to tell its location, and it is automatically loaded when initiated. The primary script activated the specified script engine and once fully executed a signal indicated termination of the process is returned and the script is deleted.] 
Corbin does not teach:
“processing a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device.”
Debber teaches: 
processing a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device  for said accessing” (paragraphs [0109], [0118]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table [0109]).  A user interface for escalating a task that remains incomplete can also be included; and if the task requires escalation, as determined by the inputting manager, and the task was not completed by the specified time, the task is escalated up to the next position (process a second task received from the first device before completion of the first task) as specified in the organization chart [0118]).]  (NOTE: The escalation of a task d while the first task is not yet complete is equivalent to “process a second task before completion of the first task.”)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability have tasks in the background and to suspend a first task in order to process a second task, and then resume the first task upon completion of the second task, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc.
Regarding Claim 62, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“send information to a second device to facilitate a second user thereof trough the information displayed to submit tasks to be served by the server” (paragraphs [0040], [0042], [0038]). [The process management system responds to various requests and commands received from a user (facilitate a second user from a second device) and responds accordingly ([0040]). The process management system is capable of executing multiple script threads at the same time ([0042]). The process management system accesses the data structure that it maintains during the execution of the process ([0038]).]  (NOTE: The process management system responding to user requests is equivalent to “facilitate a second user,” since multiple script threads are executed at the same time.)
Regarding Claims 63 and 84, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 83.
Corbin teaches:
“storing the information of the first task into an available entry on the user space task list and marking the entry as unavailable to another task” (paragraphs [0034], [0038], [0061]). [As a process is in execution, the script code communicates with the process management system via the IGlobalMTScript interface, which allows the scripts in execution by the process management system to send and then store status information about the process to the process management system within a data storing the information of the first task,” and the data structure containing the data from the scripts to the “user space task list.”)
Regarding Claim 66, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 50.
Corbin teaches:
“sending a response, comprising status of processing the first task back to the browser on the first device for monitoring the first task running in the background” (paragraphs [0024], [0043], [0059]). [During process execution, the scripts generate status information related to the executable process, and to ensure that this information is shared between nodes, the process management system maintains a data structure called PublicData that is accessible to the one or more nodes connected with the process management system; any data that a script puts into PublicData is immediately sending a response, comprising status of processing the first task,” the data structure called PublicData to the “user space task list,” the monitoring of such as the current state data of the process to “monitoring the first task running in the background,” and the PublicData that is returned to the user interface to “sending back to the browser on the first device.”)
Corbin does not teach:
“the first task running in the background.”
Debber teaches: 
“the first task running in the background” (paragraph [0109]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table.]
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 67, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin teaches:
“identifying information of the first task, including to identify the objective” (paragraph [0052]). [The active script engine can encounter an identifier within the script code, which may be checked with the global object to see if it is capable of being performed, and this allows scripts to spawn other scripts, send email, synchronize and launch processes.]  (NOTE: Encountering an identifier within the script code is equivalent to “identifying information of the first task,” the ability of the global object to see if it is capable of being performed to “identify the objective.”)
Corbin does not teach:
“and the permission of the first task.”
Debber teaches: 
“and the permission of the first task” (claims 9, 10). [A class is selected from a group comprising users, managers and administrators. The method includes a step of associating access permission with a parameter by the administrator.]
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 69, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin teaches:
“storing information of the second task into an available entry on the user space task list, and invoking lock protection for storing of the information” (paragraphs [0028], [0042], [0044], [0059]). [The executable process is any computer-executable code, routines or sequence of instructions that enable a specific task or action to be invoked by a computer and the process is implemented according to a standard scripting language ([0028]). The process management system is capable of executing multiple script threads at the same time ([0042]). The scripts used by the process management system employs thread locking for cross-thread data access ([0044]). During process execution, the scripts generate status information related to the executable process, and to ensure that this information is shared between nodes, the process management system maintains a data structure called PublicData (user space task list) that is accessible to the one or more nodes connected with the process management system; any data that a script puts into PublicData is immediately accessible from a remote machine, and the scripts can publish information about the task they are performing, or store data such as the current state of the process (idle, busy, completed) or the type of process in execution (master, slave, standalone) ([0059]).]  (NOTE: The multiple script threads include the “second task,” thread locking for cross-thread data access is equivalent to “invoking lock protection for storing of the information,” the data structure called PublicData to the “user space task list,” and information published about the task to “storing information of the second task into an available entry on the user space task list.”)
Regarding Claim 78, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending information served by the server and/or obtained by the server from one or more remote servers on a network for displaying the information on the first device” (paragraph [0029]). [A user interface executing on a personal computer is capable of communicating with a remote computer over an established network connection where the user interface is the portion of a computer application that displays useful information to the User, such as through Windows-based applications which employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application, and text, graphical objects and/or instructions that allow the user of the computer to perform various tasks.]   (NOTE: Communicating with a remote computer is equivalent to “sending information served by the server and/or obtained by the server from one or more remote servers on a network,” and displaying objects and buttons that represent specific features of the application to “displaying the information on the first device.”)
Regarding Claim 79, 
Corbin in view of Debber teaches all the limitations of parent claim 78.
Corbin teaches:
“sending the first task to the one or more remote servers for further processing and obtaining status or result from the further processing of the first task” (paragraphs [0018], [0019], [0032], [0034]). [The various program modules or routines employed by the Corbin invention are described according to the Microsoft Component Object Model (COM) and Distributed Component Object Model (DCOM), allowing independent program modules, or components, to connect and interact with relative ease, and extending the capabilities of COM by providing remote processing capability to COM objects ([0018]). The invention is well suited for use in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network ([0019]). The user interface allows the user of the web page to communicate with and access information directly from the process management system ([0032]).  As the process is in execution, the script code communicates with the process management system to send status information about the process ([0034]).]  (NOTE: Tasks being performed by remote processing devices that are linked through a communications network is equivalent to “sending the first task to the one or more remote servers,” and sending status information about the process to “obtaining status or result
Regarding Claims 80 and 86, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 84.
Corbin teaches:
“creating a thread and designating the created thread to process the first task without waiting for the created thread to complete the first task” (paragraph [0031]). [The user interface establishes a connection with a process management system executing on a primary node, and the process management system performs numerous tasks, which include storing status information related to the executable process, managing multiple script threads, processes, and script engines, and maintaining connections with one or more user interfaces or remote machines so that the process can be implemented, accessed and maintained.]  (NOTE: The process management system performs numerous tasks is equivalent to “process the first task without waiting for the created thread to complete the first task,” and maintaining connections with one or more user interfaces or remote machines so that the process can be implemented, accessed and maintained to “designating the created thread to process the first task for completing the first task.”)
Regarding Claim 81, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“processing the first task for transferring a file from one server to another server across a network” (paragraph [0030]). [A command to execute a process for transferring a file from one location to another must include other descriptive parameters/information 
Regarding Claim 82, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending a status of the first task back to the browser without waiting for the completion of the first task or sending a result of the first back to the browser” (paragraphs [0042], [0031], [0030]). [The process management system is a computer executable application that resides upon a primary node and is capable of executing multiple script threads ([0042]). The process management system performs numerous tasks, which include storing status information related to the executable process ([0031]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor ([0030]).]  (NOTE: Executing multiple script threads is equivalent to “without waiting for the completion of the first task,” storing status information related to the executable process to “sending a status of the first task back to the browser,” and displaying text and graphical information to the user to “sending a result of the first back to the browser.”)
Regarding Claim 83, 
Corbin in view of Debber teaches all the limitations of parent claim 49.
Corbin teaches:
sending information served by the server and/or obtained by the server from one or more remote servers on a network for displaying the information in the browser” (paragraph [0029]). [A user interface executing on a personal computer is capable of communicating with a remote computer over an established network connection  where the user interface is the portion of a computer application that displays useful information to the User, such as through Windows-based applications which employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application, and text, graphical objects and/or instructions that allow the user of the computer to perform various tasks.]
Regarding Claim 87, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending the first task to said one or more remote servers for further processing the first task, and sending a response back to the browser, the response comprising obtained status or result from the further processing of the first task” (paragraphs [0018], [0019], [0032], [0034], [0030]). [The various program modules or routines employed by the Corbin invention are described according to the Microsoft Component Object Model (COM) and Distributed Component Object Model (DCOM), allowing independent program modules, or components, to connect and interact with relative ease, and extending the capabilities of COM by providing remote processing capability to COM objects ([0018]). The invention is well suited for use in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network ([0019]). The user interface allows the user of the , which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor ([0030]).]  (NOTE: Tasks being performed by remote processing devices is equivalent to “sending the first task to said one or more remote servers for further processing,” send status information about the process to “sending a response back to the browser, the response comprising obtained status,” and displaying text and graphical information to the user to “sending a result of the first back to the browser.”)
Regarding Claim 88, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending status of the first task back to the browser on the device for monitoring the running first task” (paragraphs [0030], [0034]). [The user interface is a web page generated by a web browser ([0030]). As the process is in execution, the script code communicates with the process management system to send status information about the process ([0034]).]

Claims 65 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of .
Regarding Claims 65 and 85,
Corbin in view of Debber teaches all the limitations of parent claim 63 and 84.
Corbin does not teach:
“marking the entry stored with the information of the first task, on the user space task list as available to another task.”
Abbott III teaches: 
“marking the entry stored with the information of the first task, on the user space task list as available to another task” (paragraph [0020]). [As the user progresses through the list of tasks (on the user space task list), the current status of his or her progression through the prompts on the list is dynamically updated so as to readily inform the user as to what the current task is that needs to be performed, as well as what tasks have already been performed and/or what tasks remain to be performed.]  (NOTE: The list of tasks is equivalent to “the user space task list,” inform the user as to what the current task to “marking the status of the entry,” and what tasks remain to be performed to “another task.”)
Because both Corbin and Abbott teach systems in which user tasks are performed, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the concurrency mechanism to control the ordering of the requests for resources, as taught by Abbott, and such inclusion would have improved the ability to control task related memory, and would have been consistent with the rationale of using KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber), and further in view of Holdsworth (US 6,044,404, hereinafter referred to as Holdsworth).
Regarding Claim 64, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin teaches:
“deploying a lock for protecting the storing of the information” (paragraph [0044]). [The scripts used by the process management system employs thread locking for cross-thread data access.]
Corbin does not teach:
“acquiring a non-conventional lock before the storing and releasing the lock after the storing and marking of the entry as unavailable.” 
Holdsworth teaches: 
“acquiring a non-conventional lock before the storing and releasing the lock after the storing and marking of the entry as unavailable” (column 3, lines 45-54). [Transactional locking on concurrent accesses occurs when the server application is written so that it would lock access to the family's account data stored in the database once a first client, such as the husband's ATM, requests access; then, the husband's 
Because both Corbin and Holdsworth teach client/server systems, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the transactional locking, and such inclusion would have improved the ability to coordinate requests to avoid conflicts, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Since Applicant has not presented new arguments in the February 18, 2021 amendment, but Examiner will respond to the chart.  
 Regarding the rejections under 35 U.S.C. § 112(a) or 35 U.S.C. 112, first paragraph and 35 U.S.C. § 112(b) or 35 U.S.C. 112, second paragraph, Applicant argued previously (see chart) and those arguments will be retained in this action, as follows: 




This chart is very difficult to comprehend, and is not presented as a proper argument, but Examiner will attempt to respond.  With respect to the “server sending information to a first device,” the Office Action explains as follows:
The claims recite “configures the server to serve accessing information without causing to block browser,” “(3) cause the first task without blocking on the first device for said accessing,” and “a server, for serving accessing information without blocking web browser,” respectively. However, there is no disclosure of the claim recitation. The only reference to “accessing information” in the instant specification is with respect to permissions for the user to access the server (see paragraphs 17, 22, 24, 41, 45, 49, and 52), which involves the user sending information to the server. There is no disclosure of the server sending the information to the user. For application 10/713,904, the disclosure is only with respect to blocking the Web browser control management, as follows:

Once, the background taks1 [sic] of data transfer is done, the slot S1 in task list (2 of FIG.3) will be reclaimed as not-used, which then could be used by other
tasks in the future. Thus the data transfer task1 will not block the Web browser based control management normal operation. Page 3, emphasis added.

Therefore, the argument is not persuasive.
As was stated in a previous office action, the amended claims remain rejected in the instant Office Action under multiple statutes, including 35 U.S.C. § 103(a) and 35 U.S.C. § 112.  As was pointed out based on information submitted by Applicant, as Applicant has provided clear-cut evidence that the subject matter of the instant application, disclosing a task running in the background has been available since the 1980s in Unix operating systems. In addition, as Applicant may be aware, the subject matter regarding multiple tasks running on one processor has been available in Microsoft Windows since the 1980s.  Furthermore, IBM mainframe System/360 Multiprogramming with a Variable Number of Tasks (MVT) operating systems was introduced in 1967, and it “could create sub-tasks, which allowed multitasking or multithreading within the one job.  In summary, Applicant must be aware that the concept being presented in the application, which discloses the ability to run more than one task on a single processor, has been technically in existence since the late 1960s, and the chances of obtaining a patent for this application are not positive.
The prosecution of this application began with the first Office Action in early 2016, and has continued ever since, for a total of eleven Office Actions, four interviews, and one abandonment, followed by a petition to vacate the abandonment, which was granted. There were also numerous petitions filed between mid-2017 and early 2018 for an “unintentionally delayed claim” based on an incorrect filing of the Application Data Sheet.  Applicant was eventually provided a priority date of August 6, 2002 despite the erroneous filing.  As the Office has continued to be burdened with numerous amendments (many of which are erroneous) to an application which appears to have no allowable subject matter, Examiner notes that this mode of patent prosecution is highly irregular.  In summary, Applicant must be aware that the concept being presented in the application, which discloses the ability to run more than one task on a single processor, Examiner is ethically constrained to provide patents only for novel technology, and this technology is not novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHYLLIS A BOOK/           Primary Examiner, Art Unit 2454